Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 12, 2021 is acknowledged.  
The Applicant, however, in the reply filed on July 12, 2021, has now amended independent claim 2, so as to depend from claim 1 of Group I (which was the elected invention). 
Since claim 1 is now considered allowable (see reasons for allowance, infra), and since claim 2 (via the amendment) depends therefrom and contains all the limitations of the allowable claim, it has been rejoined and the Lack of Unity restriction requirement has been withdrawn.

Rejoinder of Inventions
Claims 1-24 are allowable.  
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1 and 3-22 are objected to because of the following informalities, and appropriate correction is required:
	(i) With regard to claim 1 (line 2), the term "wherein comprises excitation light source" should be changed to the term --comprising an excitation light source--.
(ii) With regard to claim 1 (line 11), the term --a-- should be inserted before the term "collimator lens".
(iii) With regard to claim 1 (line 13), the term --an-- should be inserted before the term "optical element".
(iv) With regard to claim 1 (line 16), the term "the servo guide layer" should be changed to the term --a servo guide layer--.
(v) With regard to claim 1 (line 20), the term "the comparison result" should be changed to the term --a comparison result--.
(vi) With regard to claim 3 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(vii) With regard to claim 3 (line 4), the term --a-- should be inserted before the term "recording point".
(viii) With regard to claim 4 (line 3), the term "the excitation light" should be changed to the term --an excitation light of an excitation light source--.
(ix) With regard to claim 5 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(x) With regard to claim 6 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xi) With regard to claim 7 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xii) With regard to claim 8 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xiii) With regard to claim 8 (line 2), the term "wherein" should be changed to the term --further--.
(xiv) With regard to claim 8 (line 2), the term --a-- should be inserted before the term "loss light source".
(xv) With regard to claim 8 (line 3), the term --the-- should be inserted before the term "excitation light source".
(xvi) With regard to claim 8 (line 7), the term --the-- should be inserted before the term "servo light source".
(xvii) With regard to claim 9 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xviii) With regard to claim 9 (the entire claim), the reference designators (in parenthesis) as well as terminology, should match the previous reference designators and terminology as set forth in claim 8 (from which claim  9, depends), e.g., claim 9 (line 3), the term "the first collimator lens (2)" should, be changed to the term --the collimator lens (211)-- (see claim 8), the term "the second collimator lens (7)" should be changed to the term --the collimator lens (201)--, etc.  
(xix) With regard to claim 10 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xx) With regard to claim 11 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xxi) With regard to claim 11 (line 2), the term "the" should be deleted.
(xxii) With regard to claim 12 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xxiii) With regard to claim 13 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xxiv) With regard to claim 13 (line 4), the term --source-- should be inserted after the term "excitation light".
(xxv) With regard to claim 13 (line 4), the term --source-- should be inserted after the term "loss light".
(xxvi) With regard to claim 13 (line 4), the term --light source-- should be inserted after the term "servo laser".
(xxvii) With regard to claim 13 (line 8), the term "one-dimensional translation stage (502)" should be changed to the term -- one-dimensional translation stage (503)--.
(xxviii) With regard to claim 14 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xxix) With regard to claim 14 (line 5), the term "stage (30)" should be changed to the term --stage (502)--.
(xxx) With regard to claim 15 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xxxi) With regard to claim 16 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xxxii) With regard to claim 17 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xxxiii) With regard to claim 17 (line 3), the term "the spindle motor" should be changed to the term --a spindle motor--.
(xxxiv) With regard to claim 17 (line 4), the term "can" should be changed to the term --to--.
(xxxv) With regard to claim 17 (line 5), the term --signal-- should be inserted after the term "servo".
(xxxvi) With regard to claim 18 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xxxvii) With regard to claim 18 (line 2), the term "wherein comprising excitation" should be changed to the term --further comprising the excitation--.
(xxxviii) With regard to claim 18 (line 4), the term --the-- should be inserted before the term "excitation light source (101)".
(xxxix) With regard to claim 18 (line 12), the term "retardation" should be changed to the term --delay--.
(xl) With regard to claim 19 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xli) With regard to claim 20 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xlii) With regard to claim 20 (line 4), the term --source-- should be inserted after the term "the excitation light".
(xliii) With regard to claim 20 (line 4), the term --source-- should be inserted after the term "second excitation".
(xliv) With regard to claim 20 (line 4), the term --light source-- should be inserted after the term "servo laser".
(xlv) With regard to claim 20 (line 8), the term "one-dimensional translation stage (502)" should be changed to the term -- one-dimensional translation stage (503)--.
(xlvi) With regard to claim 21 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xlvii) With regard to claim 22 (line 1), the term --a-- should be inserted before the term "super-resolution optical disc".
(xlviii) With regard to claim 22 (line 3), the term "the spindle motor" should be changed to the term --a spindle motor--.
(xlix) With regard to claim 22 (line 4), the term "can" should be changed to the term --to--.
(l) With regard to claim 22 (line 5), the term --signal-- should be inserted after the term "servo".

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of 
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a servo device for a super-resolution optical disc, which includes an excitation light source, servo light source, integrated optical path, focusing unit, servo light detection unit, and drive control unit; the excitation light source emits excitation light, and the servo light source emits servo light, and the excitation light and the servo light reach the focusing unit through the integrated optical path, being focused on the disc surface, the servo light passes through the focusing unit again after being reflected on the disc surface, and then the reflected light is detected by the servo light detection unit, and the detection result is transmitted to the drive control unit; the excitation light source comprises at least one laser light source with a single wavelength or laser light source with different wavelengths; the integrated optical path at least comprises collimator lens, which integrates the servo light and the excitation light to form a coaxial circular parallel beam; the focusing unit at least comprises optical element capable of focusing and focuses the excitation light and the servo light on the same axis; the servo light detection unit detects the servo reflected light beam generated by the servo light beam converged by the focusing unit and reflected by the servo guide layer of the super- resolution optical disc; the drive control unit presets N detection error reference values for the detection signal of the reflected light generated by the servo guide layer of the servo light irradiating optical disc, and2Application No. 17/050,271Docket No.: 688457-71US (P2020-2207-1PCUS)Reply to Office Action of May 14, 2021 controls the radial position of the focusing unit according to the comparison result of the detection result of the servo reflected light and the detection error reference value, wherein N is an integer greater than 1.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, supra, and in particular, the emphasized structure and relationships of such 
a servo device for a super-resolution optical disc, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claim 1.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 1.
Moreover, since claims 2-24 depend from and further limit the allowable subject matter of independent claim 1, they too are considered allowable over the prior art of record.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to any rejection of the claims, supra, each disclose aspects of the claimed invention, including the 
Use of a focusing systems and servo systems, within an optical disc device, to provide for narrowly disposed adjacent data tracks (e.g., see US 2008/0013441 A1, US 2008/0159119 A1, US 2012/0008484 A1, US 20120014237 A1 and JP 2008-305509 A)).
.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688